Citation Nr: 1746561	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  14-28 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating for a seizure disorder in excess of 20 percent prior to January 28, 2010, and in excess of 40 percent thereafter.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to a Total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to March 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The evidence raises the issue of whether the Veteran is unemployable due to his service-connected seizure disorder.  See, e.g., VA examination, 8 (February 2013)("[B]ecause of his recurrent episodes of seizures . . .[the Veteran] is unable to secure and maintain any type of gainful employment at present time.").  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel to the issue on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 6, 2012, the Veteran averaged 2 major seizures per year.

2.  From July 6, 2012, to January 1, 2014, the Veteran averaged 3 major seizures per year.

3.  From January 1, 2014, the Veteran averaged 4 major seizures per year.

4.  Throughout the pendency of the appeal, the Veteran has averaged 2 to 7 minor seizures per week.

5.  Since January 24, 2013, the Veteran's service-connected seizure disorder, his only service-connected disability, has precluded substantially gainful employment.

CONCLUSIONS OF LAW

1.  Prior to July 6, 2012, the criteria for a 40 percent rating for a seizure disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.121, 4.124a Diagnostic Code 8910 (2016).

2.  From July 6, 2012, to January 1, 2014, the criteria for a 60 percent rating for a seizure disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.121, 4.124a Diagnostic Code 8910 (2016).

3.  From January 1, 2014, the criteria for an 80 percent rating for a seizure disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.121, 4.124a Diagnostic Code 8910 (2016).

4.  Since January 24, 2013, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Seizure Disorder

The Veteran seeks a rating for a seizure disorder in excess of 20 percent prior to January 28, 2010, and in excess of 40 percent thereafter.  The Veteran's seizure disorder is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8910 (2016).

Under Diagnostic Code 8910, a 10 percent rating is warranted for a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent rating is warranted for at least 1 major seizure in the last 2 years; or at least 2 minor seizures in the last 6 months.  A 40 percent rating is warranted for at least 1 major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly.  A 60 percent rating is warranted where a veteran averages at least 1 major seizure in 4 months over the last year; or 9-10 minor seizures per week. An 80 percent rating is warranted where a veteran averages at least 1 major seizure in 3 months over the last year; or more than 10 minor seizures weekly.  A 100 percent rating is warranted where a veteran averages at least 1 major seizure per month over the last year.  See 38 C.F.R. § 4.124a.  When continuous medication is shown necessary for the control of epilepsy, the minimum evaluation will be 10 percent.  This rating will not be combined with any other rating for epilepsy.  See id. at Note (1).  In the presence of major and minor seizures, VA rates the predominating type. See id. at Note (2).

As to frequency, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  See 38 C.F.R. § 4.121.

On March 21, 2008, the Veteran filed the increased rating claim on appeal.

Throughout the pendency of the appeal, the Veteran has averaged 2 to 7 minor seizures per week.  See VA examinations (September 2008; February 2013); Private treatment records (May 29, 2009; July 6, 2012); Notice of disagreement (February 3, 2009); VA treatment record (January 28, 2010; July 6, 2012; August 1, 2012).  The Board acknowledges that the Veteran reported 2 to 3 seizures per day on VA examination in May 2010, but finds that such frequency is not consistent with the frequency reported throughout the appeal.  Indeed, in January 2010 and July 2012, the Veteran reported 2 to 3 minor seizures per week.  Overall, the 2 to 7 minor seizures per week more nearly approximates the frequency of the Veteran's minor seizures.

As to major seizures, in 2009, the Veteran suffered 1 major seizure in June 2009, prior to which time, he had not had a major seizure since the 1990s.  See VA examination (May 2010).  In 2010, the Veteran suffered 2 major seizures.  See Private treatment records (April 10, 2010) (noting that EMS witnessed a grand mal seizure upon arrival to the emergency department); (July 12, 2010) (noting that the Veteran was taken to the emergency department for seizure).  There is no lay or medical evidence of major seizure in 2011.  In 2012, the Veteran's neurologist reported that the Veteran averages 1 major seizure about every 4 to 6 months.  See VA neurological consultation and addendum report (July 6, 2012; August 1, 2012); VA examination (February 2013) (showing seizures in May 2012 and October 2012).  In 2013, the Veteran reported approximately two major seizures.  See VA examination (February 2013) (showing 1 major seizure in January 2013); Brief (August 1, 2014) (showing 1 major seizure in December 2013).  In 2014, the Veteran suffered 4 major seizures.  See, e.g., Private treatment record (August 6, 2014) (showing major seizures in January 2014, February 2014, April 2014, and July 2014); see also VVA treatment record, VVA pp8-9 (August 15, 2014; December 17, 2014) (showing that the Veteran averaged at least 1 major seizure in 3 months over the last year).

Based on the evidence of record, the Veteran averaged 2 major seizures per year prior to July 6, 2012; 3 major seizures per year from July 6, 2012, to January 1, 2014; and 4 major seizures per year from January 1, 2014.  The Veteran does not contend and the evidence does not suggest that he experienced additional seizures.  Accordingly, the Board finds that 40 percent rating for seizures is warranted prior to July 6, 2012; a 60 percent rating is warranted from July 6, 2012, to January 1, 2014; and an 80 percent rating is warranted from January 1, 2014.

As the Veteran has averaged 2 to 7 minor seizures per week, higher ratings, which require at least 9 to 10 minor seizures per week for a 60 percent rating, are not warranted at any time during the pendency of the appeal.  See 38 C.F.R. § 4.124a.

The Board acknowledges that the Veteran has been on continuous medication for his seizure disorder for a number of years, resulting in difficulty concentrating and thinking straight.  See VA examination (February 2013).  However, the effects of his seizure medication are contemplated by Diagnostic Code 8910 in the rating schedule.  See 38 C.F.R. § 4.124a, Note (1); see also Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Accordingly, Jones does not apply, and the Board is not required to discuss the ameliorative effects of medication when evaluating the Veteran's seizure disorder.  See McCarroll v. McDonald, 28 Vet. App. 267, 271-273 (2016).

TDIU

The Veteran seeks entitlement to a TDIU.  He contends that he has been unable to maintain substantially gainful employment since his last full time employment ended in June 2009.  See, e.g., VA examination (May 2010).

For the reasons discussed below, the Board finds the evidence establishes that a TDIU from January 24, 2013, is warranted.

Initially, the Board finds that the Veteran's service-connected seizure disorder, his only service-connected disability, has satisfied the schedular criteria set forth in 38 C.F.R. § 4.16(a) since July 6, 2012, the date from which he has been awarded a 60 percent disability rating.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Historically, the Veteran reported that he was last employed as a handicapped school bus driver 2007, at which time he lost his job due to drug use.  See, e.g., VA examination (May 2010).  In February 2013, a VA examiner opined that the Veteran appears physically fairly well and has normal strength of muscles and normal joint condition, but because of his recurrent episodes of seizures and poor mental ability (confusion, short memory, and poor concentration) is unable to secure and maintain any type of gainful employment at present time.  The examiner further explained that the Veteran's reported difficulty concentrating and thinking straight is associated with this anti-seizure medication, which is a very large dose of Dilantin, together with Lamotrigine and Levetiracetam, in order to control his seizures.  Indeed, subsequent treatment records show a continuation of this regimen and that it causes stumbling, falling, and difficulty concentrating.  See, e.g., VA treatment record (December 17, 2014).  Treatment records further indicate that the Veteran began this medication combination on January 24, 2013.

When coupled with the manifestations of his service-connected seizure disorder, the Board finds that the functional impairment associated with the Veteran's required seizure medication regimen is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a Veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  After resolving any doubt in the Veteran's favor, the Board finds that the evidence shows he is entitled to an award of a TDIU rating effective from January 24, 2013, the day he began taking his current seizure medication regimen.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

Accordingly, TDIU is granted, effective January 24, 2013.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 40 percent rating for seizures is warranted prior to July 6, 2012; a 60 percent rating is warranted from July 6, 2012, to January 1, 2014; and an 80 percent rating is warranted from January 1, 2014.

Subject to the law and regulations governing payment of monetary benefits, an award of a TDIU is granted effective January 24, 2013.


REMAND

The Veteran seeks service connection for a back disability, which he describes as pain and tenderness since spinal taps and pneumosophograms in service.  See Claim (March 21, 2008); Notice of Disagreement (February 3, 2009); VA examination (September 3, 2008).

Service treatment records confirm that the Veteran underwent pneumosophogram. See, e.g., Service treatment record (October 22, 1968).  Service treatment records also document several complaints of recurrent back pain, and that the Veteran's spine was consistently normal upon clinical evaluation.  See Service treatment record (July 19, 1967; July 9, 1968; November 21, 1968).

As early as January 2004, post-service spinal imaging revealed degenerative disc disease L5-S1, spondylosis L2-3, atherosclerosis, and facet joint disease L5-S1.  See, e.g., Private treatment records (January 7, 2004; February 14, 2008).

On VA examination in September 2008, an examiner confirmed the Veteran's current diagnoses but failed to provide an opinion regarding the etiology of the current back disability.  As such, the Board finds that a medical opinion is needed to address the nature and etiology of the Veteran's current back disability.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that an examiner must provide an etiological opinion or explain why such an opinion cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of his back problems and any relationship to service.  Provide him a reasonable period of time to submit this evidence.

2.  Forward the claims file to an appropriate medical professional to opine as to whether it is at least as likely as not that any current back disability (to include degenerative disc disease L5-S1, spondylosis L2-3, atherosclerosis, and facet joint disease L5-S1.  See, e.g., Private treatment records (January 7, 2004; February 14, 2008)) is related to his active service.

The examiner is to specifically address the Veteran's report of back pain since in-service spinal taps and pneumosophograms, to include whether such procedures can lead to any of the Veteran's current back diagnoses.

The examiner's report must include a complete rationale for all opinions expressed.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


